Citation Nr: 0719803	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-29 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for the residuals of an arthrotomy of the left knee 
for the period from September 9, 2002 to January 5, 2006.  

2.  Entitlement to an initial compensable evaluation for 
arthritis of the left knee for the period from September 9, 
2002 to January 5, 2006.  

3.  Entitlement to an initial evaluation in excess of 30 
percent for status post left total knee replacement from 
February 1, 2007.  


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The veteran had active service from May 1954 to May 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 decision by the Newark, New 
Jersey regional office (RO) of the Department of Veterans 
Affairs (VA).  This decision assigned a zero percent 
evaluation for the residuals of an arthrotomy of the left 
knee.  

The veteran submitted a notice of disagreement with the July 
2003 rating decision in July 2003.  Subsequently, a June 2004 
rating decision increased the evaluation for the residuals of 
the arthrotomy of the left knee to 20 percent.  Following the 
receipt of the June 2004 notice of this decision and 
statement of the case, the veteran indicated that he was not 
satisfied with the 20 percent evaluation, and submitted a 
substantive appeal.  

The June 2004 rating decision that increased the evaluation 
for the veteran's residuals of an arthrotomy of the left knee 
to 20 percent also established service connection for 
arthritis of the left knee as a separate disability.  A zero 
percent evaluation was assigned for this disability.  As the 
veteran had already submitted a notice of disagreement with 
his knee disability before this rating decision was 
promulgated, the Board finds that the veteran's appeal 
encompasses both the residuals of this arthrotomy and the 
separate evaluation for his arthritis of the left knee.  
Therefore, these issues will both be considered, as noted on 
the first page of this decision. 

That rating decision also granted service connection for a 
left knee scar, evaluated as noncompensable.  The veteran has 
never made any argument regarding this decision.  Absent a 
notice of disagreement, the Board will not consider the 
propriety of the initial scar rating.

The veteran's appeal was previously before the Board in June 
2006, when it was remanded for additional development.  The 
requested development has been completed, and the case has 
been returned to the Board for further review.  

The veteran underwent a total replacement for the left knee 
in January 2006.  After the June 2006 remand, a November 2006 
rating decision issued by the Appeals Management Center (AMC) 
established entitlement to service connection for status post 
left total knee replacement.  A 100 percent evaluation was 
assigned for this disability from January 5, 2006, followed 
by a 30 percent evaluation from February 1, 2007.

As a result of the veteran's total left knee replacement, the 
November 2006 rating decision further stated that service 
connection for the residuals of an arthrotomy of the left 
knee was "severed", effective January 5, 2006.  Service 
connection for arthritis of the left knee was also said to be 
"severed" as of the same date.  

The Board notes that service connection will only be severed 
where evidence establishes that it is clearly and 
unmistakably erroneous.  There are certain procedures that 
must be followed before severance can take effect, including 
the issuance of a proposed rating action, notification and, 
after 60 days, a final rating action.  See 38 C.F.R. 
§ 3.105(d).  None of this has been accomplished in 
conjunction with the November 2006 rating decision, which 
means that there is no severance for these disabilities.  

What was actually accomplished by the November 2006 rating 
decision was to rate the service connected arthritis and 
arthrotomy residuals under a single diagnostic code for knee 
replacement.  As discussed below that diagnostic code 
provides a higher evaluation than if there were separate 
ratings for arthritis and arthrosis residuals.  This can be 
accomplished without additional notice to the veteran.  See 
38 C.F.R. § 4.13.  The Board, and by inference an agency of 
original jurisdiction, have discretion to select a diagnostic 
code.  Butts v. Brown, 5 Vet. App. 532, 539 (1993).  The 
evaluation of the veteran's service connected left knee 
disability remains under appellate consideration for the 
entire period from the day that service connection was 
established, except for the one year period when a 100 
percent rating was in effect, no matter what diagnosis was 
being used by VA.


FINDINGS OF FACT

1.  There was no evidence of subluxation or instability of 
the left knee from September 9, 2002 to January 4, 2006.  

2.  The range of motion of the veteran's left knee with 
consideration of functional factors was 30 degrees of 
extension and 30 degrees of flexion for the period from 
September 9, 2002 to January 4, 2006, with X-ray evidence of 
degenerative arthritis.

4.  The veteran had a left knee replacement in January 2006; 
current medical evidence shows a normal examination with full 
range of motion, no pain, and no subluxation or instability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 20 percent for the residuals of an arthrotomy of 
the left knee for the period from September 9, 2002 to 
January 4, 2006 have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, 
Code 5257 (2006).  

2.  The criteria for entitlement to a 40 percent evaluation 
for arthritis of the left knee manifested by limitation of 
extension for the period from September 9, 2002 to August 16, 
2004 have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 4.7, 4.40, 4.59, 4.71a, Code 5003, 5261 (2006).  

3.  The criteria for entitlement to a 20 percent evaluation 
for arthritis of the left knee manifested by limitation of 
flexion for the period from September 9, 2002 to August 16, 
2004 have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 4.7, 4.40, 4.59, 4.71a, Code 5003, 5260 (2006).  

4.  The criteria for entitlement to a 10 percent evaluation 
for arthritis of the left knee for the period from August 16, 
2004 to January 4, 2006 have been met; the criteria for an 
evaluation in excess of 10 percent have not been met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.59, 
4.71a, Code 5003, 5260, 5261 (2006).  

5.  The criteria for entitlement to an initial evaluation in 
excess of 30 percent for status post left total knee 
replacement from February 1, 2007 have not been met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.59, 
4.71a, Code 5055 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, the Board notes that this is an appeal of the 
rating assigned after the initial grant of service connection 
for the veteran's disability.  VCAA notice was provided in a 
November 2002 letter prior to the initial rating action.  
This letter told the veteran what evidence was needed to 
substantiate his claims for service connection for a left 
knee disability.  The veteran was also informed that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that with his authorization VA would 
obtain private medical records on his behalf or he could 
submit the records.  The letter asked the veteran to notify 
VA of any evidence he wanted VA to obtain, and to send VA 
needed evidence.  This notice served to advise him to submit 
relevant evidence or information in his possession.  

After the June 2006 remand, the veteran was provided with an 
additional VCAA notification letter.  This letter notified 
him of the evidence required to substantiate his claim for an 
increased evaluation.  It specifically notified the veteran 
to submit any relevant evidence or information in his 
possession that pertained to his claim.  Finally, it provided 
the veteran with information pertaining to the assignment of 
the degrees of disability and effective dates.  

The Board notes that in Dingess v. Nicholson, the Court held 
that "the statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, [VCAA] notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated."  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, any omissions 
in the veteran's VCAA notification are harmless error, and 
the Board may proceed with consideration of his claim.  

Assuming arguendo that the June 2006 VCAA letter was 
required, any timing deficiency was cured by the AMC when it 
readjudicated the claim after issuing the notice.

VA has also complied with its VCAA duties to assist the 
veteran with the development of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(b).  The veteran was afforded 
necessary examinations with regard to all claims on appeal, 
and all pertinent evidence has been obtained.  There is no 
indication that there are any pertinent outstanding medical 
records that must be obtained, and the Board may proceed with 
its review of the veteran's appeal. 

Increased Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10. 

 If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006). 

This appeal involves the veteran's dissatisfaction with the 
initial ratings for his disability assigned following the 
grant of service connection.  The Court has found that there 
is a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Arthritis from September 9, 2002 to January 5, 2006

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

Normal range of motion of the knee is zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II. 

The rating codes for limitation of motion of the knee provide 
that flexion limited to 15 degrees is evaluated as 30 percent 
disabling.  Limitation of flexion to 30 degrees merits a 20 
percent evaluation.  Limitation of flexion to 45 degrees 
warrants a 10 percent evaluation.  Limitation of flexion to 
60 degrees is evaluated as zero percent disabling.  38 C.F.R. 
§ 4.71a, Code 5260.  

Limitation of extension of a knee to 45 degrees is evaluated 
as 50 percent disabling.  Limitation of extension to 30 
degrees receives a 40 percent evaluation.  20 degrees of 
extension is evaluated as 30 percent disabling.  Limitation 
of extension to 15 degrees merits a 20 percent evaluation.  
Limitation of extension to 10 degrees is evaluated as 10 
percent disabling.  Limitation of extension to 5 degrees is 
evaluated as 0 percent disabling.  38 C.F.R. § 4.71a, Code 
5261.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

VA's general counsel has held that separate ratings can be 
provided for limitation of knee extension and flexion under 
Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004; 69 Fed. 
Reg. 59,990 (2004).

The veteran was afforded a VA examination of his joints in 
October 2003.  The medical records were unavailable to the 
examiner.  The veteran reported a serious left knee injury in 
1955, and said that he underwent surgery during service.  
There had been no additional surgery since discharge.  The 
veteran reported that his left knee became painful some three 
to four years ago.  Current X-ray studies revealed moderate 
osteoarthritic changes.  

On examination, the veteran walked with a slight limp.  The 
left knee looked entirely normal except for the surgical 
scar.  Extension and flexion were both to 30 degrees without 
pain, although the veteran could further extend his knee 5 
degrees with pain.  The veteran was not examined in a state 
of increased activity or exacerbation.  

An August 2004 letter from the veteran's private doctor 
states that he had seen the veteran for a history of pain in 
his left knee.  The veteran reported that he had injured his 
left knee while in military service, after which he had 
surgery for removal of a torn medial meniscus.  X-rays showed 
"rather severe" degenerative joint disease.  The doctor 
treated the veteran with injections, and the doctor stated 
that if there was no improvement a total joint replacement 
might be necessary.  

Treatment records from the veteran's private doctor dated 
from August 2004 to through November 2005 show that the 
veteran was followed for his left knee disability.  The 
August 17, 2004 records showed range of motion from 2 degrees 
to 125 degrees.  He was treated with an injection.  September 
2004 records show that the veteran was much improved 
following the injections, and that his range of motion 
remained from 2 degrees to 125 degrees.  Left knee pain had 
returned by December 2004.  May 2005 records show improvement 
with full motion of the knee, but November 2005 records state 
that the veteran was getting worse.  The veteran reported a 
rubbing sensation, and at times his knee would lock and 
require manipulation to get it straight.  Range of motion was 
from zero to 110 degrees.  The veteran was to be scheduled 
for a left total knee arthroplasty.  

On the basis of the October 2003 VA examination, which 
reported that the veteran had 30 degrees of both flexion and 
extension the veteran would be entitled to a 40 percent 
rating for limitation of extension and a 20 percent rating 
for limitation of flexion under Diagnostic Codes 5261 and 
5260 respectively.  

The private treatment records confirm significant arthritis 
but suggest that the veteran had greater ranges of motion.  
These records, however, do not indicate the extent of 
limitation due to functional factors.  They, therefore, 
cannot be relied upon to say that lower ratings were 
warranted during the period when those records were made.

The Board has considered entitlement to evaluations in excess 
of 40 and 20 percent for the period from September 9, 2002 to 
January 4, 2006, but this is not demonstrated by the 
evidence.  The range of motion of 30 degrees of extension and 
flexion that was recorded at the October 2003 VA examination 
does not support an evaluation greater than 40 percent under 
either of the rating codes for limitation of motion.  There 
is no evidence of greater limitation of motion.  Therefore, 
evaluations greater than 40 and 20 percent could not be 
awarded for this period.  The October 2003 examiner 
specifically stated that he did not measure the veteran's 
knee during a state of increased activity, but did report 
that pain occurred at or after 30 degrees of extension and 
flexion.  38 C.F.R. § 4.71a, Codes 5256, 5260, 5261.  

Arthrotomy Residuals from September 9, 2002 to January 5, 
2006

The June 2003 rating decision on appeal assigned an initial 
20 percent evaluation for the veteran's residuals of an 
arthrotomy, which remains in effect. 

The veteran's residuals of an arthrotomy of the left knee 
were evaluated under the rating code for other impairment of 
the knee due to recurrent subluxation or lateral instability.  
Impairment of the knee resulting in severe recurrent 
subluxation or lateral instability is evaluated as 30 percent 
disabling.  Moderate impairment of the knee due to recurrent 
subluxation or lateral instability is evaluated as 20 percent 
disabling.  Slight impairment merits a 10 percent evaluation.  
38 C.F.R. § 4.71a, Code 5257.

The veteran was afforded a VA examination in October 2003.  
The examiner found that there was no laxity of the left knee 
joint.  

Treatment records from the veteran's private doctor dated 
from August 2004 to through November 2005 show that the 
veteran was followed for his left knee disability.  The 
August 17, 2004 records showed good stability of the medial 
and lateral collateral ligaments and of the cruciates.  
Rotation was painful.  November 2005 records again state that 
the veteran did not experience any laxity.  

The Board finds that entitlement to an increased evaluation 
for the residuals of the veteran's arthrotomy is not merited.  
The records for this period consistently showed no 
subluxation or lateral instability.  Therefore, there is no 
basis for an evaluation in excess of 20 percent.  38 C.F.R. 
§§ 4.7, 4.21, 4.71a, Code 5257; 38 U.S.C.A. § 5107(b).  

Status Post Left Total Knee Replacement from February 1, 2007

The veteran underwent a total left knee replacement on 
January 5, 2006.  He underwent a follow up arthroscopic 
procedure in March 2006 to remove scar tissue.  

Since the date of the January 2006 surgery the veteran's left 
knee disability has been evaluated under the rating code for 
prosthetic knee replacements.  A 100 percent evaluation is 
assigned for one year following implantation of the 
prosthesis.  With chronic residuals consisting of severe 
painful motion or weakness in the affected extremity, a 60 
percent rating is warranted.  For intermediate degrees of 
residual weakness, pain or limitation of motion, this 
disability is rated by analogy to diagnostic codes 5256, 
5261, or 5262.  The minimum rating is 30 percent.  38 C.F.R. 
§ 4.71a, Code 5055.  

A 100 percent evaluation was assigned for the veteran's left 
knee for one year following his left knee replacement.  This 
evaluation was effective from the January 5, 2006 date of 
surgery to February 1, 2007.  

There is no medical evidence dated subsequent to the end of 
the veteran's 100 percent evaluation in February 1, 2007.  
However, the veteran was afforded a VA orthopedic examination 
in August 2006 after he had completed the rehabilitation for 
his left knee.  The claims folder was reviewed by the 
examiner.  The veteran had no complaints in regards to his 
left knee.  There was no pain, no stiffness, no weakness, and 
no fatigability.  The veteran said that he had not 
experienced any impairment of his left knee since the March 
2006 surgery.  

On examination, the range of motion was from zero to 150 
degrees without pain.  There was no additional loss of motion 
on repetitive use due to pain, fatigue, weakness, or lack of 
endurance.  He did not have any instability or subluxation, 
and he did not experience flare-ups.  The diagnosis was 
status post left knee replacement, asymptomatic.  The 
examiner described the examination as normal.  

There is no evidence of a change in the veteran's disability 
since the August 2006 examination.  Inasmuch as that 
examination demonstrated no current knee disability including 
pain, the evidence is against an evaluation in excess of 30 
percent under Diagnostic Code 5055.

Rating the disability under Diagnostic Code 5055 provides a 
higher evaluation than if the knee disability were rated 
separately on the basis of arthritis and instability.  
Because there is no limitation of motion, instability or 
subluxation, the veteran would not meet the criteria for even 
compensable ratings under Diagnostic Codes 5003, 5257, 5260 
or 5261.  

There is evidence that the service connected arthrotomy 
involved removal of the cartilage.  The maximum rating for 
removal of the semilunar cartilage is 10 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2006).  There is no 
authority for providing a rating under this diagnostic code 
in addition to ratings under Diagnostic Codes 5055, 5257, 
5260, or 5261.

Without other symptoms such as loss of range of motion or 
instability, there is no basis on which to evaluate the 
veteran's disability by analogy to diagnostic codes 5256, 
5261, or 5262.  Therefore, the proper evaluation is the 30 
percent rating currently in effect as the minimum rating 
following a knee replacement.  38 C.F.R. § 4.71a, Code 5055.  



ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for the residuals of an arthrotomy of the left knee for the 
period from September 9, 2002 to January 4, 2006 is denied. 

Entitlement to a 40 percent evaluation for arthritis of the 
left knee based on limitation of extension for the period 
from September 9, 2002 to January 4, 2006 is granted. 

Entitlement to a 20 percent evaluation for arthritis of the 
left knee based on limitation of flexion for the period from 
September 9, 2002 to January 4, 2006 is granted. 

Entitlement to an initial evaluation in excess of 30 percent 
for status post left total knee replacement from February 1, 
2007 is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


